PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/504,011
Filing Date: 14 Feb 2017
Appellant(s): Assulin et al.



__________________
Timothy B. Kang (Reg. No. 46,423)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 1/26/21.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 9/14/20 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims 1-5, 7-10, 12-16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0115496 to Amichai in view of "Construction of the System Dependence Graph for Web Application Slicing" by Ricca et al. (Ricca) in view of US 2012/0151453 to Finking et al. (Finking).
Claims 6, 11, 17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0115496 to Amichai (Amichai) in view of "Construction of the System Dependence Graph for Web Application Slicing" by Ricca et al. (Ricca) in view of US 2012/0151453 to Finking et al. (Finking) in view of US 8,682,636 to Bischof et al. (Bischof).

(2) Response to Argument
Claims 1, 7 and 12
Amichai in view of Ricca and Finking teaches the features recited in claim 1
As such, Amichai discusses analyzing the software code of an application to build a graph. However, the process of analyzing the software code to build a graph in Amichai does not include eliminating a line of code from the software code. Specifically, the process of analyzing the software code to build a graph in Amichai does not include analyzing the software code in a chronological order to identify a first line of code in the software code that includes a network call statement that calls a called variable and, in response to identifying a first line of code that includes a network call statement that calls a called variable, analyzing the software code in a reversed chronological order to identify a second line of code that contains two variables: the variable called by the network call statement in the first line of code and another variable, as recited in independent claim 1. (par. bridging pp. 10 & 11)

Initially, it is noted that many of the limitations in question are addressed through combination with Ricca and Finking, and thus the assertion that Amichai does not teach all of the limitations represents a piecemeal analysis of the rejection. 
Regardless, Amichai discloses performing a dependency analysis (e.g. par. [0026] “to build a representation of the code … a graph”). More specifically, Amichai’s graph represents dependencies between portions of the “recorded lines of code” (e.g. par. [0026] “a node represents a class and an arc represent a method call [between nodes/classes]”). 
Further, Amichai discloses identifying a portion of code (i.e. “class”) comprising a “first line of code that includes a network call statement” (e.g. par. [0027] “classes that generate client server communication into a layer”) and a portion of code comprising a “second line of code” upon which the first portion of code depends (e.g. par. [0027] “the classes used to accomplish the task of testing the application program interface … classes where constructor parts of the application program interface are referenced”). More specifically, “classes that generate client server communication into a layer” are understood to describe “a network call statement that calls a called variable” as described, for example, in appellant’s par. [0037] (i.e. “client server communication”); and “classes used to accomplish the task … where constructor parts … are referenced” are understood to describe classes upon which the “classes that generate client server communications” depend. In other words those classes necessary to perform the client server communication. 

The claims distinguish over Amichai, alone, in that they recite a different level of granularity for the analysis and determination(s). More specifically, the claims recite analyzing and identifying “line[s] of code” rather than classes, and in that Amichai does not explicitly disclose an “order” for the analysis. 
Those of ordinary creativity would have understood that performing Amichai’s analysis and determination at different levels of granularity would have been possible and that multiple different orders for the analysis were possible. Accordingly, at least in view of Ricca and Finking, performing Amichai’s analysis and determination(s) at a “line of code” level and in the claimed direction(s) would have been obvious. More specifically, (and discussed in more detail below) Ricca teaches identifying a dependencies between lines wherein the dependence arises because a variable used in one line is dependent on a variable in a second line (see e.g. §3.2 “a data dependence holds between two statements if the former defines the value of a variable which is used by the latter”, Fig. 3, lines 2-3 “$x =$z; if ($x == “a”) …“). Further, Finking teaches performing a first pass of an analysis in a chronological order of execution (e.g. par. [0091] par. [0092] “the markers encountered during execution are saved sequentially to a file”) and a second pass of the analysis in a reversed chronological order (e.g. par. [0113] “traverses the control flow graph backwards”).
Accordingly, Amichai in view of Ricca teaches performing a dependency analysis to determine variables in recorded lines of code that are dependent on other variables in the 
Further, upon identifying a network call statement that calls a called variable (e.g. Amichai par. “classes that generate client server communication into a layer”), it would have been obvious to identify lines of code including the called variable and another variable where the called variable is dependent on the other variable (e.g. Ricca fig. 3, line 2 “$x = $z”, Amichai par. [0027] “the classes used to accomplish the task”) and to do so by iterating back up the tree as taught by Finking (e.g. par. [0113] “traverses the control flow graph backwards”).  
Finally, the “filter” built by Amichai’s dictates which classes (and at least in view of Ricca “lines of code”) are recorded (see e.g. par. [0023] “A filter … is a set of rules that define how to record the application program interface of the client … an event is logged and generated in the script for each … of the methods or classes in the filter”). Accordingly, any classes (and at least in view of Ricca “lines of code”) which are not identified as, e.g., being “used to accomplish the task” (see e.g. Amichai par. [0027]) are not included in the filter, and thus “eliminated” from the recorded lines of code.

In contrast, Amichai's analysis of the software code is to build a graph to represent the software code. However, while analyzing the software code in a chronological order, Amichai does not identify a network call statement in the software code and does not begin an elimination analysis starting from the line of code that includes the identified network call statement in an opposite direction of the chronological order. Thus, Amichai does not perform the elimination analysis as recited in independent claim 1. (last par. on pg. 11)

As noted above, Amichai is cited as disclosing an elimination analysis, but not the direction in which the elimination analysis is performed. Instead, the Finking reference is cited as teaching performing such an analysis in the direction(s) claimed. 
More specifically, Finking discloses performing a dependency analysis by first “examining … lines of code in a chronological order of execution” to identify a flow of execution (par. [0092] “the markers encountered during execution are saved sequentially to a file”). While Finking does not explicitly use the term “dependence”, those of ordinary skill in the art would have understood these markers as identifying a flow of control to describe a chain of dependency on previous instructions/code (see e.g. par. [0098] “marker nodes are also placed before all function calls … for tracking back through code which has executed (branched) over inter-procedural boundaries”). Thus Finking teaches “performing a dependency analysis, including examining [] recorded lines of code in a chronological order”. In the context of Amichai those of ordinary skill in the art would have understood that such a process could have been used to perform the previously discussed dependency analysis with only the expected results (e.g. Amichai par. [0026] “to build a representation of the code … a graph”).
Further, Finking discloses identifying a first line of code (e.g. par. [0013] “the known start node”) and “examining [] recorded lines of code in a reversed chronological order to identify a second line of code” (par. [0113] “traverses the control flow graph backwards”) upon which the first line of code depends (par. [0014] “If a variable’s state has changed”, e.g. as the result of an assignment to that variable). In the context of Amichai those of ordinary skill in the art would have recognized the determination of whether the class comprising “a called variable 

Furthermore, independent claim 1 recites eliminating a second line of code that contains the called variable and another variable when the called variable is not dependent on the other variable in the second line of code. Support for that feature may be found in the Specification, such as in paragraph [0038], which discloses that the line of code "user3=user2" in Fig. 8 is eliminated in response to a determination that the called variable "user2" is not dependent on another variable in that line of code. In contrast, in Amichai, the analysis of the software code to build a graph does not eliminate a second line of code that includes a called variable and another variable when the called variable is not dependent on the other variable in the second line of code, as recited in claim 1. (1st par. on pg. 12)

As discussed above, Amichai is cited for its disclosure of eliminating dependencies more generally (see e.g. par. [0027] “the classes used to accomplish the task of testing the application program interface … classes where constructor parts of the application program interface are referenced”). Ricca teaches an alternate, finer grained, dependency where a variable is dependent on another variable (e.g. pg. 3, §3.2, “a data dependence holds between two statements if the former defines the value of a variable which is used by the latter”). More specifically, Ricca discloses a dependence graph (see e.g. fig. 3) generated from a piece of code in which a first variable in a “first line of code” (i.e. line 3, “$x”) depends on “[an]other variable” in a “second line of code” containing the first variable and the “other variable” (i.e. line 2 “$x = $z”). In the context of Amichai those of ordinary skill in the art would have understood the dependency analysis (e.g. Amichai par. [0026] “build a representation of the code”, Ricca Fig. 3) could be performed at Ricca’s finer grained level to detect line to line dependencies and 

The Examiner may assert that the filter mentioned in paragraph [0027] of Amichai could perform an elimination analysis. However, Amichai indicates in paragraph [0027] that the representation of the software code (i.e., the graph) is used to build a filter. Thus, the filter of Amichai may filter what is displayed in the graph, but does not filter the underlying code that represents the graph. Accordingly, the filter of Amichai does not eliminate a line of code that contains a called variable (that is called by a network call statement in another line of code) and another variable when the "called variable" is not dependent from the "another variable" in that line of code, as recited in claim 1. (2nd par. on pg. 12)

The examiner respectfully disagrees. Amichai’s filter does not filter what is disclosed in the graph. Instead, Amichai discloses the filter determines what is or is not recorded during execution (see e.g. par. [0023] “a set of rules that define how to record the application program interface … an event is logged and generated … for each instance the client 52 calls any of the methods or classes in the filter”). Accordingly any class (or in view of Ricca any line) not included in the filter is “eliminated … from the recorded lines of code” as claimed. 

The modifications asserted as obvious were well within an ordinary level of skill and creativity in the art and did not remove the basic functionality disclosed in Amichai

As such, it appears the Examiner has split the claimed feature "identify a second line of code that contains the called variable and another variable" into "identify the second objects upon which the called variable depends" and "identify a second line of code that contains another variable".
However, the claim feature "identify a second line of code that contains the called variable and another variable" indicates that the second line of code contains two variables: the called variable (called by a network call statement in the first line of code) and another variable.
In contrast, "identify the second objects upon which the called variable depends," as allegedly disclosed by Amichai, is not the same as identifying a line of code that contains a called variable and another variable, as recited in claim 1. In addition, "identify a second line of code that contains another variable", as allegedly disclosed by Ricca, indicates a line of code contains one variable. Thus, neither "identify the second objects upon which the called variable depends" nor "identify a second line of code that contains another variable" represents "identify a second line of code that contains the called variable and another variable" recited in claim 1. As a result, the Examiner has improperly split "identify a second line of code that contains the called variable and another variable" into segments that do not represent the claim feature. (starting in the 2nd par. on pg. 12)

The examiner respectfully disagrees. The limitation in question recites in relevant part:
… in response to identifying … a first line of code … examining the recorded lines of code … to identify a second line of code that contains the called variable and another variable,
… determining whether the called variable … is dependent on the other variable appearing in the second line of code …

Broadly speaking, this describes a process for identifying code necessary to perform the “first line of code including a network call statement that calls a called variable” during a load test.  
Amichai discloses a similar, but distinct, process of identifying code necessary to perform a load test (see e.g. e.g. par. [0027] “the classes used to accomplish the task of testing the application program interface”). More specifically, the claims distinguish over Amichai in that the type of code which is identified is claimed as “line[s] of code” rather than Amichai’s exemplary “classes” (see e.g. par. [0026] “one example … where a node represents a class”), and that the specific dependency is on a “line of code that contains the called variable and another variable” where “the called variable … is dependent on the other variable” rather than Amichai’s “classes” and/or “methods”. Given that the cited portions of Amichai are presented 
Ricca teaches that those of ordinary skill in the art were aware of “data dependencies” (see e.g. §3.2 “a data dependence holds between two statements if the former defines the value of a variable which is used by the latter”). Further, Ricca also provides an example of such dependencies in which a variable in a “first line of code” (Fig. 3, line 3 “if ($x == “a”) …”) depends on a “second line of code that contains the [] variable and another variable” (Fig. 3, line 2, “$x = $z”). Still further, in Ricca, this dependency exists because the variable (i.e. “$x”) exhibits a “data dependency” on the “other variable” (i.e. “$x = $z”). Further, Ricca discloses identifying such dependencies and producing a representation of them (see e.g. §3.4 “The transitive closure of the dependences between elements in the trace gives the dynamic slice”). Thus, those of ordinary skill in the art would have both been aware that the claimed type of dependency was known in the art and been capable of identifying them as claimed. 
Accordingly, the asserted modifications to Amichai would have been within the ordinary skill in the art, and would, at least, have been recognized as an alternate means of performing the load testing of Amichai with only the expected results(see e.g. Amichai par. [0006] “the script is often … designed to test … too much”, Ricca pg. 2, §3, 1st par. “a reduced, executable program … replicates part of the behavior of the initial program”), and which would have been seen as particularly useful, for example, in situations where the programming language use does not provide “classes” (e.g. Ricca fig. 3, “PHP/HTML code”).

As such, Ricca describes what "data dependences" means. However, Ricca does not disclose examining the lines of code to identify a line of code that contains another variable, much less a line of code that contains a called variable and another variable, as recited in claim 1. Accordingly, neither Amichai nor Ricca discloses identifying a line of code that contains a called variable and another variable. Therefore, if Amichai and Ricca were combined, as proposed by the Examiner, the proposed combination would still fail to yield "examining the recorded lines of code ... to identify a second line of code that contains the called variable and another variable," as recited in independent claim 1. (2nd par. on pg. 15)

The examiner respectfully disagrees. As noted above Ricca discloses “examining lines of code to identify” dependencies (§3.4 “The transitive closure of the dependences between elements in the trace gives the dynamic slice”) and that these dependencies exist when a “line of code contains a [first] variable and another variable” (e.g. fig. 3, line 2, “$x = $z”). Further, as also discussed above, it would have been obvious for those of ordinary skill in the art to identify such dependencies based on Amichai’s “called variable” (par. [0027] “classes that generate client server communication into a layer”). 

However, saving the markers sequentially to a file, as discussed in paragraph [0092] of Finking, is not the same as examining the recorded lines of code in a chronological order to determine dependencies of the variables in the recorded lines of code, as recited in claim 1, because the markers discussed in Finking are not dependencies of the variables in the lines of code. Thus, contrary to the assertion by the Examiner, Finking fails to teach or suggest, "examining the recorded lines of code in a chronological order to determine variables in the recorded lines of code that are dependent on other variables in the recorded lines of code," as recited in independent claim 1. (2nd full par. on pg. 16)

The examiner respectfully disagrees. Specifically, it is noted that Finking teaches, for example, that the stored markers are “useful for tracking back through code which has executed (branched) over inter-procedural boundaries” and thus indicate (and allow the system to determine) inter-procedural dependencies. 

In paragraphs [0113] and [0114], Finking discusses that: "From the known start node, the post-execution analysis system 40 traverses the control flow graph backwards until it reaches a HEAD node" and flags any suspect variable that has changed its state from State X to State Y. As such, in Finking, the system 40 traverses the control flow graph backwards starting from a known start node to a HEAD node. However, a "flow graph", as discussed in Finking, is not "recorded lines of code" as recited in claim 1. In addition, "a known start node", as discussed in Finking, is not the same as "a first line of code including a network call statement that calls a called variable". Accordingly, Finking does not teach or suggest, "in response to identifying, from the recorded lines of code, a first line of code including a network call statement that calls a called variable, examining the recorded lines of code in a reversed chronological order to identify a second line of code ... " as recited in claim 1. (par. bridging pp. 16-17)

The examiner respectfully disagrees. Finking’s “control flow graph” represents the “recorded lines of code” (see e.g. par. [0089] “marker nodes are inserted into the code … these nodes appear as decision points in the control flow graph”) and thus Finking teaches examining the recorded lines of code in a reversed chronological order (see e.g. par. [0113] “traverses the control flow graph backwards”). Further, the rejection cites Amichai’s “classes that generate client server communication” (see e.g. par. [0026]) as the starting point of the traversal, and asserts that it would have been obvious to traverse Amichai’s graph (see e.g. par. [0026]) in a reverse chronological order to identify the claimed dependencies (at least in view of Ricca as discussed above). 

Claims 2, 10 and 15
As such, Amichai merely indicates that the application program interfaces are logged and called again. However, logging and calling the application program interfaces, as discussed in Amichai, does not disclose which lines of code in the recorded lines of code are maintained and which lines of code are eliminated. Specifically, Amichai does not disclose maintaining a line of code that contains a called variable and another variable in response to a determination that the called variable is dependent on the other variable in the line of code. Therefore, Amichai fails to teach or suggest, "in response to a determination that the called variable called by the network call statement is dependent on the other variable appearing in the second line of code, maintaining the second line of code in the recorded lines of code," as recited in claim 2. (4th par. on pg. 18)

The examiner respectfully disagrees. The filter built by Amichai (see e.g. pars. [0026]-[0027] as discussed above) determines which lines of code are recorded (see e.g. par. [0023] “an event is logged and generated in the script for … methods or classes in the filter”). Accordingly (at least in view of Ricca as discussed above), any lines included in the filter will be maintained in the recorded lines of code and any lines not included in the filter will be excluded. 

Claims 4, 9 and 16
In paragraph [0113] of Finking the "known start node" is not a first line of code that contains a network call statement that calls a called variable, as recited in independent claim 1, upon which claim 4 depends. Thus, Finking does not teach examining the recorded lines of code in a reversed chronological order from the first line of code, as recited in claim 4.
In Amichai, "classes that generate client/server communication" does not indicate a first line of code that contains a network call statement that calls a called variable, as recited in independent claim 1, upon which claim 4 depends. Thus, Amichai does not teach examining the recorded lines of code starting from the first line of code, as recited in claim 4. (starting in the 3rd par. on pg. 19)

As discussed in more detail above, Amichai, at least in view of Ricca, teaches identifying “a first line of code that contains a network call statement that calls a called variable” (see e.g. par. [0026] “classes that generate client/server communication”, Ricca fig. 3, “if ($x == “a”) …”) and it would have been obvious to use this as a “known start node” from which to traverse Amichai’s graph to identify classes upon which it depends (e.g. par. [0027] “classes used to accomplish the task … where constructor parts … are referenced”). 

In paragraph [0114], Finking indicates that "if a variable's state has changed", the system stores the new state. As such, "if a variable's state has changed" is not a condition for the examining of the recorded lines of code to stop. Thus, "if a variable's state has changed", as discussed in Finking, is not equivalent to examining the recorded lines of code in a reversed chronological order until a second line of code that contains a called variable and another variable, as recited in claim 4.
In Ricca, "a statement defines the values of a variable, which is used at another statement" is merely a definition of a statement. Thus, "a statement defines the values of a variable, which is used at another statement" in Ricca does not indicate a second line of code that contains a called variable and another variable, as recited in claim 4.

As discussed in more detail above, Ricca teaches a second line of code that contains a called variable and another variable (see e.g. fig. 3, line 2 “$x = $z”), and further those of ordinary skill would have recognized that in this line the “state” of variable “$x” is changed (i.e. from a previous value/state to the value/state of “$z”).
Accordingly, the Amichai in view of Ricca and Finking teach the limitation(s) as claimed.

The appellant does not argue the remaining claims separately.

For the above reasons, it is believed that the rejections should be sustained.


/JASON D MITCHELL/Primary Examiner, Art Unit 2199                                                                                                                                                                                                        
Conferees:
/LEWIS A BULLOCK  JR/Supervisory Patent Examiner, Art Unit 2199                                                                                                                                                                                                        
/S. Sough/SPE, Art Unit 2192

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.